TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00068-CR



                             Demarcus Kresean Jordan, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 65593, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Demarcus Kresean Jordan pleaded guilty to aggravated robbery. See Tex.

Penal Code § 29.03. The trial court found the evidence sufficient to support a finding of guilt, but

deferred an adjudication of guilt and placed appellant on community supervision for ten years.

The State subsequently moved to revoke appellant’s deferred adjudication community supervision

and proceed to adjudicate his guilt based on thirteen alleged violations of the terms of his

supervision. Appellant pleaded true to all thirteen violations of his community supervision.

Following a punishment hearing, the trial court revoked appellant’s community supervision,

adjudicated him guilty, and sentenced him to seven years’ imprisonment.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

86–87 (1988).

                Appellant received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. We have not received a pro se brief from appellant.

                We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

                Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: October 24, 2013

Do Not Publish




                                                 2